NUMBER 13-05-593-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




TROPICS HOTEL, LTD.,	APPELLANT,


v.


MSCI 1998-CFI McALLEN LODGING LIMITED 
PARTNERSHIP,	APPELLEE.



On Appeal from the 370th District Court
of Hidalgo County, Texas.




MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela 

Memorandum Opinion Per Curiam 
 
 This appeal was abated by this Court on December 29, 2005, due to the bankruptcy
of one of the parties on appeal.  See 11 U.S.C. § 362; see generally Tex. R. App. P. 8.  On
February 21, 2007, the Court notified the parties that the appeal would be reinstated upon
the filing of a proper motion to reinstate.  The parties failed to file a motion to reinstate. 
	On April 17, 2008, this Court ordered the parties to file an advisory within fourteen
days regarding the status of the appeal and, if applicable, a motion to reinstate the appeal
or a motion to dismiss the appeal.  The Court notified the parties that failure to respond to
this order would result in reinstatement and dismissal of the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b), (c).  The parties failed to respond to this directive.  On May
12, 2008, the Court reinstated the appeal.    
	The Court, having fully examined and considered the documents on file and the
parties' failure to respond to this Court's notices and directives, is of the opinion that the
appeal should be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b),(c). 
Accordingly, the appeal is DISMISSED for want of prosecution.  See id. 

								PER CURIAM

  

Memorandum Opinion delivered and filed this
the 5th day of June, 2008.